Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2020 and 01/28/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of invention (I) drawn to claims 1-26 in the reply filed on 04/18/2022 is acknowledged.

Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).

Claim 1 is objected to because of the following informalities:  the phrase “can” n line 1 should be amended to read –configured to--.  Appropriate correction is required.


Claim 8 is objected to because of the following informalities:  the phrase “the conductive fibers” in line 2 should be amended to read –the first and second fibers--.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  the phrase “a user” in line 3 should be amended to read –the user--.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  the phrase “a change in the electrical parameter” in line 10 should be amended to read –the change in the electrical parameter --.  Appropriate correction is required.

Claim 23 is objected to because of the following informalities:  the phrase “a user” in line 22 should be amended to read –the user--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 10, 14 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recite the limitation “between 1 and 5000” in line 2, this limitation is not defined by the claims which renders the claims in definite. One with ordinary skill in the art would not be able to know what is the unit for that range of the fiber denier. The scope of the claim remains indeterminate because of the claimed “between 1 and 5000”.

Claim 23 recite the limitation “a processor including a network interface” in line 21, this limitation is not defined by the claims which renders the claims in definite. One with ordinary skill in the art would not be able to know if the claimed “network interface” in line 21 is the same and/or different than the claimed “network interface” in line 19. The scope of the claim remains indeterminate because of the claimed “network interface” in line 21.

Claim 10 recites the limitation "the change" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the first and second leads" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 14-19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russel et al (U.S 20090281394).

As to claims 1 and 15, Russel discloses an article of clothing that can be worn by a user to sense activity (determining respiration/heart rate and movement activity can be measured at any type of motion, par.15, par.55, par.99 and par.111); and a method (wearable garment/strap 5) the article of clothing comprising one or more textile-based sensor integrated therein, each textile-based sensor comprises (conductive fabric sensors 12 and 13, par.98-100, fig.1-4):
 a first conductive fabric layer positioned in a location of the article of clothing that is deformed when worn (top conductive fabric deformable layer 3 in sensor 13, par.100-101, fig.3-4);
 a second conductive fabric layer positioned in the location of the article of clothing (bottom conductive fabric layer 3 in sensor 13, par.100-101, fig.3-4);
 a foam layer positioned between the first and second conductive fabric layers (layer 11, between each layer of conductive fabric 3, is a compressible non-conductive material 11 such as open cell polyethelene foam, par.100, fig.3-4); 
at least one conductive lead coupled to at least one of the first or second conductive fabric layers (multiple electrical connectors 2, par.98-99 and par.101, fig.1-4), wherein application of a force at the location due to activity of the user causes a change in an electrical parameter of the conductive lead (when the individual inhales, their diaphragm expands forcing the compression sensors 12 to change shape by compressing the conductive fabric 3 and compressible material 11 thereby decreasing the distance between the fabric layers 3 as a result of the increased diameter of the individual's diaphragm, the change in compression between the conductive fabric and compressible material layers 3, 11 causes a change in the electric field coupling (capacitance) between the conductive fabric layers 3 that can be detected and measured by the electronic sensing and monitoring device 8 connected to the band 5, par.101);  
determining a physical activity action from the measured change in the electrical parameter (determining respiration/heart rate and movement activity can be measured at any type of motion, par.15, par.55, par.99 and par.111); and transmitting a signal to an output device (transmitting data using transmitter 35 to a display of a third party away from garment 5 that outputs the data to a third party system for review and analysis, abstract and par.109-110, fig.6-7).

As to claims 2 and 16, Russel discloses the article and method, wherein the at least one conductive lead is coupled to at least one of the first or second conductive fabric layer, and the electrical parameter is capacitance (measuring capacitance between fabric layers, par.101-103) or resistance.
As to claim 14, Russel discloses the article, further comprising an output device coupled to the first and second leads, the output device positioned in another location in the article of clothing that is spaced from the location (transmitting data using transmitter 35 to a display of a third party away from garment 5 that outputs the data to a third party system for review and analysis, abstract and par.109-110, fig.6-7).

As to claim 17, Russel discloses the method, further comprising incrementing a counter for each physical activity action (data is measure at specific time and date, par.105, fig.5, data can be incremented each time the device is turned on, par.108, the data in real time can be transmitted to a scientific medical instrument or other third party device to be logged and the received data analyzed, par.109, and circuitry 30, 31 is driven by the microcontroller software using time domain filtering techniques, par.10).

As to claim 18, Russel discloses the method, further comprising storing a result of the counter in a memory (these numbers are either stored in memory 34 within the processing device 8, par.109).

As to claim 19, Russel discloses the method, wherein the physical activity action is at least one of a stepping motion, running motion, or an exercise gesture (respiration/heart rate and movement activity can be measured at any type of motion, par.15, par.55, par.99 and par.111).

As to claim 22, Russel discloses the method, wherein a feedback to the user is at least one of visual, haptic or audible (visual feedback on a display, abstract and par.110, fig.6-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable obvious Russel et al (U.S 20090281394) in view of Scheffler et al (US 2012/0246795).

As to claims 3 and 10, Russel discloses the invention substantially above, but failed to disclose a first of the at least one conductive lead is coupled to the first conductive fabric layer, a second of the at least one conductive lead is coupled to the second conductive fabric layer, and the electrical parameter is a change in resistance between the first and second conductive leads, wherein the change in resistance is proportional to the applied force at the location. 
However, since it has been held that rearranging parts of a device involves only routine skill in the art. In re Japikse, 86 USPQ 70, so it would have been obvious to one of ordinary skill in the art to have one conductive lead be coupled to the first conductive fabric layer and another conductive lead be coupled to the second conductive fabric layer, in order to ensure each sensor is incomplete electrical communication with the output device (par.98, the Examiner respectfully notes that the biomechanical sensing system...using a number of conductive fabric sensors 12,13, and connections 2 provide an electrical connection between the conductive fabric sensors 12, 13 and the electronic processing device 8).

Still regarding claims 3 and 10, Scheffler discloses an analogous sensor garment for sensing a physiological parameter of a wearer (abstract, par.79), where in application of a force at the location due to activity of the user causes a change in an electrical parameter, 
where the electrical parameter is resistance (par.79), wherein the change in resistance is proportional to the applied force at the location (the change in the resistance is inherently proportional to the applied force, par.79).
So it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to determine change in resistance between the layers in Russel’s invention, as taught by Scheffler’s invention, in order to form an improved article of clothing that can be worn by a user to sense activity wherein resistance is a more appropriate form of measurement, based on the particular activity to be measured.

Claims 4, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable obvious Russel et al (U.S 20090281394).
As to claims 4 and 5, Russel discloses the invention substantially as claimed above, but failed to explicitly teach the wherein each of the first and second conductive fabric layers are one of a woven fabric, a non-woven fabric, or a knit fabric, wherein a fiber denier of the woven, non-woven or knit fabrics is between 1 and 5000.
 Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
So it would have been obvious to one having an ordinary skill in the art at the time the invention was made to form layers 3 and/or 11 from a woven fabric, a non-woven fabric, or a knit fabric, wherein a fiber denier of the woven, non-woven or knit fabrics is between 1 and 5000, and/or any type of fabric in order to form an article of clothing that is both comfortable to the user and has satisfactory electrical properties for measuring the user’s activity. 

As to claim 9, Russel discloses the article, wherein each of the first and second conductive fabric layers are a stretchable or non-stretchable fabric (conductive fabric sensor 13 is flexible, formable and made from a stretchable elastic type material, par.100-101).

Claims 6-8, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable obvious Russel et al (U.S 20090281394) in view of Macia Barber et al (US 2013/0225966).

As to claims 6, 7, 20 and 21, Russel discloses the invention substantially above, but failed to teach the first and second conductive fabric layers comprise one or more conductive fibers coated on a surface of the fabric layers, wherein at least one of the conductive fibers is a tin, nickel, copper, silver, or steel coating or plating over a synthetic silver-plated nylon, stainless steel, or synthetic blend fiber.
However Macia Barber discloses an analogous garment having sensors that measures physiological parameters of a user (abstract), the article of clothing comprising: a conductive fabric layer and a conductive lead coupled to the conductive fabric layer (a
Sensor 1 to be placed in contact with the skin 12 of a nurse for acquiring physiological signals which comprises: a) a conductive layer 2..b) an electrical connector 5 connected to the conductive layer 2, par.21), wherein the conductive fabric layer comprises conductive and non-conductive fibers (par.59), wherein at least one of the conductive fibers is a tin, nickel, copper, silver, or steel coating or plating over a synthetic silver-plated nylon, stainless steel, or synthetic blend fiber (par.60-64).
However, Macia Barber does not specifically disclose that the layer comprises one or more conductive fibers coated on a surface of the fabric layers.
 Nevertheless, it would have been obvious to one of ordinary skill in the art through routine experimentation to form the conductive fabric layer as a fabric layer comprising non-conductive fibers ,where the conductive fibers are coated on the surface of the fabric layer, in order to form a conductive fabric layer with specific electrical properties. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to coat layers 3 and/or 11 taught by Russell’s invention with conductive fibers, as taught by Macia Barber, to form an article of clothing that exhibits optimal electrical properties for measuring a specific electrical parameter, as taught by Macia Barber (par.59 and par.63).

Regarding claim 8, Russel failed to teach a resistance of the conductive fabrics having the conductive fibers thereon is less than 1 ohm per foot.
However it would have been obvious to one having an ordinary skill in the art at the time the invention was made to adjust the resistance of the conductive fabrics to be less than 1 ohm per foot, since it has been that discovering the optimum value of a result of effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215(CCPA 1980).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable obvious Russel et al (U.S 20090281394) in view of Marikkar et al (US 2018/0242654).

Russel teaches the garment is selectable from the list comprising: a stretchable body harness or strap, a jacket type garment, a protective armour garment and an item of clothing for wearing on the upper body part of said user (par.36), but failed to explicitly teach the article of clothing is a pair of pants including a stirrup and the location is within the stirrup.
However Marikkar discloses an analogous garment for measuring physiological/activity parameters of the user (abstract), wherein the garment is a pair of pants (par.100), including a stirrup and the location is within the stirrup (some of the sensors are at the stirrup locations, as best seen in fig.1).
So it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the sensory system taught by Russel’s invention in a stirrup of a pair of pants, or at any location of any type of a garment, as taught by Marikkar’s invention, in order to measure physiological/movement parameters at the location of the sensors/stirrup, especially that it has been held that rearranging parts of a device involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable obvious Russel et al (U.S 20090281394).

As to claims 12 and 13, Russel teaches the foam layer is open cell (compressible non-conductive material 11 such as open cell polyethelene foam par.100), but failed to explicitly teach the foam layer has a thickness between about 1/128 inch and about ½ inch, or ¼ inch.
However it would have been obvious to one having an ordinary skill in the art at the time the invention was made to adjust the thickness of foam layer 11 to be between about 1/128 inch and about ½ inch, or ¼ inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.

Still regarding claim 13, Russel failed to teach the foam layer is encased in a tricot mesh knitted substrate.
Nevertheless, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was made to encase the foam layer in tricot mesh knitted substrate because the Applicant has not disclosed that tricot mesh knitted substrate provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected device of Russel’s invention and the Applicant’s invention, to perform equally well with either the foam layer taught by Russel’s invention or the claimed encased foam layer in a tricot mesh knitted substrate because both devices would perform the same function of determining physiological and movement activity of the user
Therefore, it would have been prima facie obvious to encase foam layer 11 taught by Russel’s invention in a tricot mesh knitted substrate to ensure that the article of clothing is comfortable for the user, to obtain the invention as specified in Claim 13 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Russel. In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 23-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791